Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0124757 A1 (hereinafter Sathe) in view of U.S. Patent Application Publication 2017/0293995 A1 (hereinafter Saleh).
Regarding claim 1, the limitations “A graphics processing unit (GPU) … configured to provide at least one of spatial information or primitive-specific information; and one or more shader cores including a control logic section configured to determine 
The limitation “A graphics processing unit (GPU), comprising: a variable rate shading (VRS) interface configured to provide at least one of spatial information or primitive-specific information” is implicitly taught by Sathe (Sathe, as discussed above, teaches that the GPU determines two or more spatial regions/zones having different precision values specified by a software application using an API call, e.g. paragraphs 29, 30, 39, 40, 44, 45, which would implicitly correspond to a VRS interface, i.e. it is implicit that there is an element of Sathe’s system which receives the information specified through the API which is used for determining the shading precision values 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU to include Saleh’s vertex shader and rasterizer stages as a VRS interface because Sathe does not provide details of how the application uses the API to provide the information used for determining the shading precision values and the spatial regions/zones and Saleh describes the details of determining groups of pixels having the same shading rate/quality level in a variable shading rate system according to information provided through an API, for the analogous purpose of using a pixel shader for shading the group of pixels having the same shader rate/quality level.  In the modified system, Saleh’s vertex shader and rasterizer shaders are used to generate for each primitive one or more VRS groups of pixels having the same quality value according to information provided by the software application through an API, and then, as taught by Sathe, the VRS groups of pixels are rendered using pixel shaders executed at a shading precision determined by the shading precision value corresponding to the shading rate/quality level of the spatial region/zone in which the pixel falls.
Regarding claim 2, the limitation “wherein the control logic section of the one or more shader cores is configured to change the shading precision based on a change of a shading rate value” is taught by Sathe in view of Saleh(Sathe teaches the use of a set of spatial regions/zones corresponding to different shader precisions, e.g. paragraphs 39-40.  Further, Saleh teaches that the different shader rates/quality levels can be represented numerically, e.g. paragraph 86, i.e. shading rate values corresponding to different quality levels, or, in the case of Sathe’s spatial regions/zones, shading rate values corresponding to different spatial regions/zones.  In the modified system, Saleh’s vertex shader and rasterizer shaders are used to generate for each primitive one or more VRS groups of pixels having the same quality value according to information provided by the software application through an API, where the information provided by the software application specifies a shading rate/quality level value.  That is, as in paragraphs 60-70, the VRS parameters are specified by the application to achieve different falloffs, including for foveated rendering, and as in paragraphs 83-90, the VRS parameters are interpolated to determine a VRS quality level value for each quad, i.e. the claimed shading rate value is determined by interpolating the VRS parameters specified by the application and identifying a VRS quality level value from the result.  Furthermore, the application provides different VRS parameters for different primitives, e.g. a first primitive at the focal point will have VRS parameters corresponding to the highest shading rate and a second primitive which is distant from the focal point will have VRS parameters corresponding to lower shading rate(s).  Finally, as discussed above, in the combination, as taught by Sathe, the VRS tiles of pixels are rendered using pixel shaders executed at a shading precision determined by the shading precision value corresponding to the shading rate/quality level value of the spatial region/zone in which the pixel falls, such that the one or more shader cores may first process a VRS tile of pixels having a first shading rate/quality level using a first precision, and then process a second VRS tile of pixels having a second shading rate/quality level using a second precision, where the change in quality level between the first and second tiles is caused by the application providing different VRS parameters corresponding to different shading rate/quality level values.)
Regarding claim 11, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.

Claims 3-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0124757 A1 (hereinafter Sathe) in view of U.S. Patent Application Publication 2017/0293995 A1 (hereinafter Saleh) as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication 2019/0310864 A1 (hereinafter Gutierrez).
Regarding claim 3, the limitation “further comprising a shader precision translation table” is not explicitly taught by Sathe or Saleh (Sathe teaches the use of a set of spatial regions/zones corresponding to different shader precisions, e.g. paragraphs 39-40, but does not teach the use of a table, per se.  Saleh also teaches using a set of quality levels corresponding to different shading rates, e.g. paragraphs 83-90, but does not teach using a table, per se.  While Sathe and Saleh do not explicitly teach using a table to store the correspondence of the set of spatial regions/zones to the different shader precisions, or the correspondence of the set of quality levels to the different shading rates, Official Notice is taken of the fact that it is old and well-known in the art of computer programming to use tables for storing correspondence between a set of input values and a set of output values, e.g. Gutierrez describes a system for varying processing precision, abstract, paragraphs 13-18 where a set of precision levels correspond to specific precision values, e.g. paragraph 48, and may be stored using a table, e.g. paragraph 53.)
It is further noted that because Applicant did not adequately traverse the assertion of official notice, as discussed in the response to arguments below, the officially noted statement, first taken in the 9/2/21 Office Action, is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU, including Saleh’s vertex shader and rasterizer stages as a VRS interface, to store the correspondence of the set of spatial regions/zones to the different shader precisions using a table because it is old and well-known in the art of computer programming to use tables for storing correspondence between a set of input values and a set of output values, including for a set of precision values as taught by Gutierrez.
Regarding claim 4,  the limitation “wherein the shading precision value is a first shading precision value, and wherein the shader precision translation table comprises: one or more shading rate values; and one or more second shading precision values” is taught by Sathe in view of Saleh (As discussed in the claim 3 rejection above, Sathe teaches the use of a set of spatial regions/zones corresponding to executing shaders using different (first) shader precisions, e.g. paragraphs 39-40, and it would have been obvious to modify Sathe’s system to store the correspondence of the set of spatial regions/zones to the different (second) shader precisions using a table because it is old and well-known in the art of computer programming to use tables for storing correspondence between a set of input values and a set of output values, including for a set of precision values as taught by Gutierrez.  Further, Saleh teaches that the different shader rates/quality levels can be represented numerically, e.g. paragraph 86, i.e. shading rate values corresponding to different quality levels, or, in the case of Sathe’s spatial regions/zones, shading rate values corresponding to different spatial regions/zones.  As such, the table could be implemented to associate the spatial region/zone number with a shading precision value, where the spatial region/zone number corresponds to the claimed shading rate value, and the stored corresponding shading precision values correspond to the claimed second shading precision values.)
Regarding claim 5, the limitations “the one or more second shading precision values of the shader precision translation table includes a first default shading precision value, a second default shading precision value, and a third default shading precision value; the one or more shading rate values of the shader precision translation table includes i) a high shading rate value associated with a first default shading precision value, ii) an intermediate shading rate value associated with the second default shading precision value, and iii) a low shading rate value associated with the third default shading precision value” are taught by Sathe in view of Saleh (As discussed in the claim 4 rejection above, the table could be implemented to associate the spatial region/zone number with a shading precision value, where the spatial region/zone number corresponds to the claimed shading rate values, and the stored corresponding shading precision values correspond to the claimed second shading precision values, i.e. there is a second shading precision value associated with each shading rate value in the table.  Further, Sathe teaches at least 4 specific precisions which may be used, and that many other precisions are possible, e.g. paragraph 23, i.e. the table could store 3 or more different second shading precision values, corresponding to precisions that are high, intermediate, and low, relative to one another, as with Sathe’s exemplary half precision, full precision, and double precision.)
The limitation “wherein the control logic section of the one or more shader cores is configured to select from among the first default shading precision value, the second default shading precision value, and the third default shading precision value based on the one or more shading rate values” is not taught by Sathe in view of Saleh as modified in the claim 3 rejection (The combination as discussed in the claim 3 rejection above does not address which system element actually selects a (second) shading precision value based on the shading rate value in the table, i.e. whether selection is performed by the shader core, per se, or as in claim 7, the VRS interface, i.e. the vertex shader and rasterization stages.)  However, this limitation is also taught by Sathe (Sathe teaches that it is known to provide a single monolithic shader with a control flow which chooses the shading at the appropriate precision, although it may not be as efficient as specialized shaders, e.g. paragraph 37.  Sathe, further indicates that the precision is not known by the thread dispatcher, i.e., Sathe teaches that it is known for the pixel shader being executed by the shader core to perform the determination of which shader precision value to use.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU, including Saleh’s vertex shader and rasterizer stages as a VRS interface, storing the correspondence of the set of spatial regions/zones to the different shader precisions using a table, to use a single monolithic pixel shader which performs the determination of which shader precision value to use and select a control path for the corresponding shader precision because Sathe teaches this is a known technique for implementing the system.  It is noted that although Sathe indicates this technique may not achieve the best possible throughput, Sathe does not teach away from this technique, i.e. Sathe does not teach that this technique should not be used, merely that it has some drawbacks, and, depending on other design factors considered in implementation, one of ordinary skill in the art may determine that the tradeoff is worthwhile in implementing Sathe’s modified system.  That is, a single monolithic shader program also has advantages in that it may be easier to implement, i.e. only a single program need be written, and only a single program must be loaded into the GPU, avoiding the need to write and load multiple pixel shader programs, and then further to program the application or GPU to select from different programs loaded into the GPU during execution.
Regarding claim 6, the limitation “wherein the control logic section of the one or more shader cores is configured to cause one or more arithmetic logic units (ALUs) to perform one or more floating point operations at a precision that is based on the selected one or more second shading precision values; the control logic section of the one or more shader cores is configured to reduce the shading precision based on the one or more shading rate values having the low shading rate value; and the control logic section of the one or more shader cores is configured to increase the shading precision based on the one or more shading rate values having the high shading rate value” is taught by Sathe (As discussed in the claim 5 rejection above, the system may be implemented to use a single monolithic pixel shader which performs the determination of which shader precision value to use and select a control path for the corresponding shader precision as discussed in paragraph 37, and further, Sathe teaches, e.g. paragraphs 22-26 that one advantage of the technique is saving power by reducing the precision of floating point operations, i.e. the data being manipulated by the shaders is stored using floating point representation.  Additionally, Sathe teaches that, like all processors, the shader cores include ALUs performing the operations, e.g. paragraphs 86-87.  Finally, as discussed in the claim 5 rejection above, the table could store 3 or more different second shading precision values, corresponding to precisions that are high, intermediate, and low, relative to one another, as with Sathe’s exemplary half precision, full precision, and double precision, such that in an instance where a low shading rate value/precision value is selected using the table, and then shading is performed at the low precision, followed by a high shading rate value/precision value being selected using the table, then shading will be performed at the high precision, i.e. increasing the shading precision based on the shading rate value.  Similarly, the reverse of the exemplary instance, i.e. high precision followed by low precision, corresponds to the claimed reduction of the shading precision.)
Regarding claim 7, the limitation “wherein the VRS interface is configured to select the one or more second shading precision values based on the one or more shading rate values” Sathe in view of Saleh as modified in the claim 3 rejection (The combination as discussed in the claim 3 rejection above does not address which system element actually selects the shading precision value based on the shading rate value in the table, i.e. whether selection is performed by the shader core, per se, or as in claim 7, the VRS interface, i.e. the vertex shader and rasterization stages.)  However, this limitation is also taught by Sathe (Sathe, e.g. paragraph 33, teaches that one implementation technique is to construct multiple different versions of the shaders with different precisions that can be executed for the different spatial regions/zones, which would necessitate performing the determination of which shader precision value to use prior to executing the pixel shader on the shader core, i.e. the version of the shader with the corresponding precision would need to be identified in order to select it for execution.  It is additionally noted that Saleh, e.g. figure 3, paragraph 53, 54, teaches that the pixel shader stage operates on the output of the rasterization stage, such that the rasterizer, in determining the VRS tiles of pixels having the same shading rate value, could perform the determination of which shader precision value to use, i.e. as part of the process of specifying other VRS tile processing information as in paragraphs 105-111, describing creation of a VRS tile along with associated decompression codes prior to executing a pixel shader to perform pixel shading of the VRS tile.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU, including Saleh’s vertex shader and rasterizer stages as a VRS interface, storing the correspondence of the set of spatial regions/zones to the different shader precisions using a table, to use Sathe’s multiple different pixel shader versions technique, with the pixel shaders having different precisions that can be executed for the different spatial regions/zones which is advantageous because pixel shader throughput could be better than a single monolithic shader, e.g. Sathe, paragraph 37.  Additionally, as noted above, Saleh teaches that the pixel shader stage operates on the output of the rasterization stage, such that the rasterizer, in determining the VRS tiles of pixels having the same shading rate value, could perform the determination of which shader precision value to use, i.e. as part of the process of specifying other VRS tile processing information, such that in the combined system, Saleh’s rasterizer stage, which is part of the VRS interface element as addressed in the claim 1 rejection, would perform the determination of which shader precision value to use and select the corresponding pixel shader for execution by the shader core.
Regarding claim 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 3 and 4 above, where the rejections also address how the shading precision is based on the shader translation table.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 4 and 5 above.
Regarding claim 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.

Claims 8, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0124757 A1 (hereinafter Sathe) in view of U.S. Patent Application Publication 2017/0293995 A1 (hereinafter Saleh) in view of U.S. Patent Application Publication 2019/0310864 A1 (hereinafter Gutierrez) as applied to claims 7 and 16 above, and further in view of U.S. Patent Application Publication 2016/0342192 A1 (hereinafter Shearer).
Regarding claim 8, the limitation “wherein the control logic section of the one or more shader cores is configured to receive the selected one or more second shading precision values from the VRS interface” is not explicitly taught by Sathe in view of Saleh (As discussed in the claim 7 rejection above, it would have been obvious to use Sathe’s multiple different pixel shader versions technique, such that in the combination, as part of the process of specifying other VRS tile processing information, such that in the combined system, Saleh’s rasterizer stage, which is part of the VRS interface element as addressed in the claim 1 rejection, would perform the determination of which shader precision value to use and select the corresponding pixel shader for execution by the shader core.  While this combination does result in the pixel shaders being executed at the shading precision value determined by the VRS interface, it does not necessarily require that the shading precision value, per se, is provided to the control logic of the shader core.  Further, Sathe does not disclose details of how the shader core, per se, actually changes the precision of execution to reduce power usage.)  However, this limitation is taught by Shearer (Shearer, e.g. abstract, figure 1, paragraphs 13-31, describes a system allowing a host processor to use a precision control register in a processing pipeline to control clock gating mechanism for reducing the precision of the processing pipeline, where the precision control register stores a value indicating a number of bits to be disabled, e.g. paragraph 26, the value is set by a control processor, e.g. paragraph 27, the bits are disabled using clock gating, e.g. paragraph 31, and the control processor sets the level of precision according to pixel segments of an image being processed, e.g. paragraph 29.  Additionally, Shearer suggests one application of the technique is in implementing foveated image processing, e.g. paragraph 53.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU, including Saleh’s vertex shader and rasterizer stages as a VRS interface, storing the correspondence of the set of spatial regions/zones to the different shader precisions using a table, using Sathe’s multiple different pixel shader versions technique, to incorporate Shearer’s precision control register based clock gating mechanism in order to cause the shader core to execute the pixel shader using the precision corresponding to the shading precision value because Sathe does not disclose details of how the shader core, per se, actually changes the precision of execution to reduce power usage, and Shearer does describe details of changing the precision of a pipeline processor using a precision value determined by a different processor, and further suggests that one application of the technique is for foveated rendering, analogous to Sathe and Saleh.  In the combined system, as discussed in the claim 7 rejection above, Saleh’s rasterizer stage, which is part of the VRS interface element as addressed in the claim 1 rejection, would, as part of the process of specifying other VRS tile processing information, perform the determination of which shader precision value to use and select the corresponding pixel shader for execution by the shader core, and further, the rasterizer stage would provide the shading precision value to a precision control register in the shader core to cause the shader core to execute the shader using a precision corresponding to the shader precision value.  It is additionally noted that, Shearer teaches that shader precision values indicate the number of bits to be disabled, whereas Sathe, e.g. paragraph 40, refers to the shading precision value indicating the number of bits that are enabled, and that one of ordinary skill in the art could choose use either representation in the combined system.
Regarding claim 9, the limitation “wherein the control logic section of the one or more shader cores is configured to cause one or more ALUs to perform one or more floating point operations at a precision that is based on the selected one or more second shading precision values” is taught by Sathe in view of Saleh and Shearer (As discussed in the claims 7 and 8 rejections above, Saleh’s rasterizer stage, which is part of the VRS interface element as addressed in the claim 1 rejection, would, as part of the process of specifying other VRS tile processing information, perform the determination of which shader precision value to use and select the corresponding pixel shader for execution by the shader core, and further, the rasterizer stage would provide the shading precision value to a precision control register in the shader core to cause the shader core to execute the shader using a precision corresponding to the shader precision value. Sathe also teaches, e.g. paragraphs 22-26 that one advantage of the technique is saving power by reducing the precision of floating point operations, i.e. the data being manipulated by the shaders is stored using floating point representation.  Shearer, e.g. paragraphs 31, 41, also teaches that the processor saves power in executing floating point operations using the clock gating mechanism.  Finally, Sathe teaches that, like all processors, the shader cores include ALUs performing the operations, e.g. paragraphs 86-87.)
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.
Regarding claim 19, the limitation “further comprising gating one or more clocks based on the one or more ALUs performing the one or more floating point operations at the precision that is based on the selected one or more second precision values” is taught by Saleh in view of Shearer (As discussed in the claim 8 and 9 rejections above, corresponding to the limitations of claims 17 and 18 respectively, Saleh’s rasterizer stage would, as part of the process of specifying other VRS tile processing information, perform the determination of which shader precision value to use and provide the shading precision value to a precision control register in the shader core to cause the shader core to execute the shader using a precision corresponding to the shader precision value. Sathe teaches that, like all processors, the shader cores include ALUs performing the operations, e.g. paragraphs 86-87, and Sathe also teaches, e.g. paragraphs 22-26 that one advantage of the technique is saving power by reducing the precision of floating point operations, i.e. the data being manipulated by the shaders is stored using floating point representation.  Shearer, e.g. paragraphs 31, 41, also teaches that the processor saves power in executing floating point operations using the clock gating mechanism, i.e. in the combination in which Shearer’s clock gating mechanism is used to control the precision at which the shader core executes the shader, the selected shading precision value provided to the precision control register is used to determine how many bits of the shader core’s ALU are disabled by gating the clock signal to the specified number of bits.)

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0124757 A1 (hereinafter Sathe) in view of U.S. Patent Application Publication 2017/0293995 A1 (hereinafter Saleh) in view of U.S. Patent Application Publication 2019/0310864 A1 (hereinafter Gutierrez). as applied to claims 4 and 14 above, and further in view of “An Interactive Introduction to OpenGL Programming” by Dave Shreiner, et al. (hereinafter Shreiner).
Regarding claim 10, the limitation “the shader precision translation table includes a default set of the one or more shading rate values, and a default set of the one or more second shading precision values; and the default set of the one or more second shading precision values is configured to be changed by at least one or an application or the control logic section of the one or more shader cores” is implicitly taught by Sathe in view of Saleh (Sathe, e.g., paragraphs 20, 45, teaches that the application can specify the set of spatial regions/zones, corresponding to the claimed shading rate values, as well as the second shading precision values of the translation table, as addressed in the claims 3 and 4 rejections above, i.e. the application can define both the set of spatial regions/zones and the corresponding shading precision values.  Further, while the references do not address using default parameters, per se, Official Notice is taken of the fact that it is old and well-known in the art of computer graphics programming that it is conventional to provide default values for rendering parameters of a graphics application programmer interface in order to reduce the number of commands required to generate a functional rendering environment, for example this is noted by Shreiner, e.g. page 24, paragraph 2 indicates that every OpenGL feature has a default set of values, so that rendering can be performed without setting any state, where the default values can be changed by the application, e.g. pages 8, 42, 60, 81, 93 mention various exemplary default state values which can be changed.)
It is further noted that because Applicant did not adequately traverse the assertion of official notice, as discussed in the response to arguments below, the officially noted statement, first taken in the 9/2/21 Office Action, is now considered to be admitted prior art, see MPEP § 2144.03(C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sathe’s variable precision shading GPU, including Saleh’s vertex shader and rasterizer stages as a VRS interface, storing the correspondence of the set of spatial regions/zones to the different shader precisions using a table, using Sathe’s multiple different pixel shader versions technique, incorporating Shearer’s precision control register based clock gating mechanism, to provide a default set of spatial regions/zones and a corresponding default set of shading precision values because it is conventional to provide default values for rendering parameters of a graphics application programmer interface in order to reduce the number of commands required to generate a functional rendering environment.  In the modified system, the translation table would be populated with a default set of spatial regions/zones and a corresponding default set of shading precision values which could be changed to different set of spatial regions/zones and/or a different corresponding set of shading precision values, analogous to Sathe, paragraph 31.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/29/21, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Applicant asserts that the Office Action “appears to equate “renders” to “modulate”.  To the contrary, the rejection states “renders pixels using pixel shaders executed at a shading precision determined by the shading precision value corresponding to the spatial region/zone in which the pixel falls”, i.e. the precision at which the pixel shader is executed is modulated based on the spatial region/zone of the given pixel.  Therefore, this assertion is not accurate and not persuasive.
Applicant further asserts that Sathe does not disclose “a shading precision value”.  However, Sathe clearly indicates that different precision values are relied upon, i.e. in paragraph 23 precision is measured in a number of bits, and in paragraph 40, Sathe indicates varying precision by x number of bits at a time, which indicates that precision is a numerical value.  Furthermore, the claim language does not define what the value, per se, actually is, i.e. the claims do not require precision is represented as a number of bits, or anything else, so even if Sathe relied upon named precision typing, as with the examples of “full precision”, “double precision”, “extended precision”, “half precision”, these would still correspond to different precision values with respect to the claim, because the claim limitations do not require any particular representation or format for the precision value.  Therefore, this assertion cannot be considered persuasive.
With respect to Saleh, Applicant argues that Sathe does not disclose shading precision values, which, as discussed above, is contradicted by Sathe’s disclosure.  Applicant provides no additional arguments against the combination of the references, and therefore cannot be considered persuasive.
Applicant’s remarks attempt to traverse the Official Notice taken with respect to claims 3 and 10.  MPEP 2144.03 C, paragraph 1 explains that (emphasis added) “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  Applicant’s remarks do not actually acknowledge the limited statement of the noticed facts in these instances, i.e. “the fact that it is old and well-known in the art of computer programming to use tables for storing correspondence between a set of input values and a set of output values”, and “the fact that it is old and well-known in the art of computer graphics programming that it is conventional to provide default values for rendering parameters of a graphics application programmer interface in order to reduce the number of commands required to generate a functional rendering environment”.  Instead, Applicant asserts that Guitierrez is not pertinent art, which is inaccurate, but there is no need to dispute this because it is moot in light of the fact that Applicant does not suggest any reason why the noticed fact regarding the use of tables would not be common knowledge or well-known in the art.  With respect to the second fact, Applicant’s remark states that Shreiner does not teach the claim limitation, per se, which is irrelevant, because Shreiner is not relied upon for teaching the claim limitation per se, but rather as supporting evidence regarding the noticed fact that graphics APIs provide default rendering parameters.  Applicant’s additional commentary opines on the state of precision modulated shading, without addressing the actual noticed facts.  Therefore, because Applicant’s remarks do not meet the first requirement for traversing an officially noticed fact, i.e. “stating why the noticed fact is not considered to be common knowledge or well-known in the art”, Applicant’s traversal is inadequate.  As further instructed in MPEP 2144.03 C, paragraph 2, “If … applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate”, i.e. as noted in the above rejections, the noticed facts are now admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619